Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1 – 6 & 18 – 20 were previously pending and subject to a non-final office action mailed 02/08/2022. Claims 1, 3, & 18 were amended in a reply filed 05/02/2022. Claims 1 – 6 & 18 – 20 are currently pending and subject to the final office action below.

Response to Arguments
The previous rejections under 35 USC 112(b) have been withdrawn in light of the currently amended claims.

Applicant’s argument with respect to the previous rejection under 35 USC 101 has been fully considered but is not persuasive.

Applicant argues, on pg. 11, that the newly-added limitations directed to a crane unloading a container and scanning a barcode on the container amount to significantly more than the judicial exception.

Examiner respectfully disagrees, and submits that the use of a crane to unload a container from a ship is well-understood, routine, conventional activities previously known to the shipping industry. For example, the limitation “so that the target shore crane apparatus loads a container on the target ship onto a transportation vehicle in accordance with the ship unloading task under control of the shore crane control system” simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception. That this functionality is well-understood, routine, conventional activities previously known to the industry is evidenced by the generic description of the technical field of crane operations in the instant specification, which is sufficiently well-known that the specification does not need to describe the particulars of this additional element to satisfy 35 U.S.C. § 112(a). In particular, paragraph [0004] of the instant specification provides the following generic description of using a crane to unload a ship: “The process of container unloading is generally as follows. After a ship arrives at a port, a container is first moved onto a transportation vehicle by a shore crane (or shore bridge)” (see MPEP 2106.05(d) and Berkheimer Memo). Furthermore, the disclosure must provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement to the functionality of a crane or any other technology, identifying a technical problem and explaining the details of an unconventional technical solution expressed in the claim, or identifying technical improvements realized by the claim over the prior art (see 2106.05(a)). However, the instant specification does not. Moreover, the unloading a container with a crane is post-solution activity that is not integrated into the claim as a whole. That is, a crane that is used to unload a container, which is recited in a claim to a “scheduling center system” which generates a ship unloading plan and then generate a ship berthing task and a ship unloading task based on the ship unloading plan (see 2106.05(g)).

Furthermore, the extra-solution functionality of “obtain identification information of the container through an identity recognition device, the identity recognition device… configured to recognize a QR code or a barcode” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: “Electronically scanning or extracting data from a physical document”), and thus does not amount to significantly more. There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Applicant’s arguments with respect to the previous rejections under 35 USC 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1 – 6 & 18 – 20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite “generate a ship unloading plan based on ship information and container information of a target ship and shore crane apparatus information,” “generate a ship berthing task and a ship unloading task based on the ship unloading plan,” and “transmit the ship berthing task and the ship unloading task.” 

2A Prong 1: The limitations of “generate a ship unloading plan based on ship information and container information of a target ship and shore crane apparatus information,” “generate a ship berthing task and a ship unloading task based on the ship unloading plan,” and “transmit the ship berthing task and the ship unloading task,” as drafted, are processes that, under the broadest reasonable interpretation, covers performance of the limitation in a business relation or while managing relationships between people, but for the recitation of generic computer components. That is, other than reciting “one or more processors,” “a memory,” “machine executable instruction,” “scheduling communication module,” “plan generation module,” “task generation module,” “ship control system,” “shore crane control system,” and “processor” configured to implement the method, nothing in the claim element precludes the step from practically being performed in a commercial interaction. For example, but for the “one or more processors,” “a memory,” “machine executable instruction,” “scheduling communication module,” “plan generation module,” “task generation module,” and “processor” language, the functions in the context of this claim encompass generating an unloading and berthing plan for a ship and assigning resources to perform associated unloading tasks. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in a commercial interaction but for the recitation of generic computer components, then it falls within the "Certain Methods of Organizing Human Activity" grouping of abstract ideas e.g., “commercial or legal interactions (including business relations).” Accordingly, the claim recites an abstract idea.

2A Prong 2: This judicial exception is not integrated into a practical application. In particular, the additional computer-related elements of “one or more processors,” “a memory,” “machine executable instruction,” “scheduling communication module,” “plan generation module,” “task generation module,” “ship control system,” “shore crane control system,” and “processor” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “ship,” “transportation vehicle,” “shore crane apparatus,” “hoisting arm,” “container,” and “identity recognition device… configured to recognize a QR code or a barcode” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping or generally links the claims to a particular technological environment, and are not indicative of integration into a practical application (see MPEP 2106.05(h)). Furthermore, the limitations of “transmit and receive information” and “obtain identification information of the container through an identity recognition device, the identity recognition device… configured to recognize a QR code or a barcode” is directed to extra-solution activity that is appended to the abstract idea and is not indicative of integration into a practical application. The limitation “so that the target shore crane apparatus loads a container on the target ship onto a transportation vehicle in accordance with the ship unloading task under control of the shore crane control system” merely adds insignificant post-solution activity to the judicial exception of generating an unloading plan (see MPEP 2106.05(g)) and fails to integrate the judicial exception into a practical application. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. 

Step 2B: The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional computer-related elements of “one or more processors,” “a memory,” “machine executable instruction,” “scheduling communication module,” “plan generation module,” “task generation module,” “ship control system,” “shore crane control system,” and “processor” amount to no more than mere instructions to apply the exception using a generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The additional elements of “ship,” “shore crane apparatus,” “hoisting arm,” “container,” and “transportation vehicle,” “identity recognition device… configured to recognize a QR code or a barcode” are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping or generally links the claims to a particular technological environment, and likewise do not add significantly more to the abstract idea. The extra-solution functionality of “transmit and receive information” and “obtain identification information of the container through an identity recognition device, the identity recognition device… configured to recognize a QR code or a barcode” has been found by the courts to be well-understood, routine, and conventional activities (See MPEP § 2106.05(d)(II), noting: “Receiving or transmitting data over a network, e.g., using the Internet to gather data” and “Electronically scanning or extracting data from a physical document”), and thus do not amount to significantly more. The post-solution activity (insignificant application) of “so that the target shore crane apparatus loads a container on the target ship onto a transportation vehicle in accordance with the ship unloading task under control of the shore crane control system” simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level of generality, to the judicial exception, as evidenced by the generic description of the technical field of crane operations, which is sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a). In particular, paragraph [0004] of the instant specification provides the following generic description of using a crane to unload a ship: “The process of container unloading is generally as follows. After a ship arrives at a port, a container is first moved onto a transportation vehicle by a shore crane (or shore bridge)” (see MPEP 2106.05(d) and Berkheimer Memo). Moreover, limitations directed to autonomously controlling a crane merely generally links the claims to a particular technological environment, and likewise do not add significantly more to the abstract idea (see MPEP 2106.05(h)). There is no indication that the combination of elements, taken both individually and as an ordered combination, improves the functioning of a computer or improves any other technology. Thus, the claims are not patent eligible.

Dependent claims 2 – 6 & 18 – 20 are merely directed to the particulars of the abstract idea and likewise do not add significantly more to the above-identified judicial exception. The additional computer-related elements of “task generation module,” “warehouse management system,” “scheduling communication module,” “vehicle control system,” and “plan generation module” are recited at a high level of generality and perform generic computer functions, and furthermore amount to a mere instruction to “apply” the abstract idea on generic computer components (see MPEP 2106.05(f)), and thus do not render the abstract idea eligible. The additional elements of “target ship” and “target shore crane apparatus” in the dependent claims are recited at a high level of generality merely limit the field of use of the judicial exception to the art of shipping, and likewise do not add significantly more to the abstract idea. The limitations of the claims do not transform the abstract idea that they recite into patent-eligible subject matter because the claims neither integrate the judicial exception into a practical applicant, nor do they amount to an improvement in the functionality of a computer or any other technology, and are therefore ineligible.
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1 – 3 are rejected under 35 U.S.C. 103 as being unpatentable over Torson et al. (US 20150112476 A1) in view of Kang US (US 20030167214 A1), in view of Lepek et al. (US 20170316379 A1), in view of Schmidt et al. (US 20160264163 A1).

As per Claim 1, Torson discloses a scheduling center system, comprising: one or more processors ([0051] – [0054]); and a memory ([0052]) storing at least one machine executable instruction comprising a scheduling communication module, a plan generation module and a task generation module, wherein the at least one machine executable instruction is executed by the one or more processors ([0051] – [0052], software modules used by processor unit 114) such that: 

• the scheduling communication module is configured to transmit and receive information (Fig. 9 & [0059], “transit communication module 158 operatively interconnected to the processor unit 114 functions to relay communications from the container flow planning and control system 110 via the network server 116 and the network 118 to any operators in the container terminal 112”; Also [0057] – [0058], “provide operational instructions via the network server 116 and the network 118 to each of the elements of the container terminal 112”; Also see [0070], receiving “information relating to the configuration of the container terminal 112 and the characteristics of the container handling equipment in the container terminal 112”; Also Fig. 12 & [0071], receiving “information regarding containers 46 arriving at the container terminal 112 by ship 66”; [0080] & [0083]; receiving “Crane queue information” and scheduled “move” information.),

• the plan generation module is configured to generate a ship unloading plan based on ship information and container information of a target ship and shore crane apparatus information as received by the scheduling communication module ([0015], generating a ship unloading plan instructions for “directing sequential operations of at least one quay crane to transfer containers… off of a waterborne vessel with a quay crane scheduling module, wherein each quay crane is adapted to transfer containers… off of a ship; directing sequential operations of a plurality of stacking cranes to transport containers between the quay side and the land transport side of each yard block and to store containers in the at least one yard block with a stacking crane scheduling module, wherein each yard block has two automated stacking cranes on rails adapted to allow the automated stacking cranes to travel between the quay side and the land transport side of each yard block, and wherein the automated stacking cranes are adapted to transport containers between the quay side and the land transport side of each yard block and to store containers in each yard block”; Fig. 8 & [0025], “the transfer of cargo containers offloaded from a ship using an automated stacking crane by automated horizontal transport to a storage area serviced by an automated stacking crane”; [0073], “candidate horizon holistic scheduling module 216 formulates potential moves for all elements of the entire container terminal 112” including “scheduling and dispatch” of “automated stacking cranes 48 (shown in FIG. 1) and the rail cranes 134 (shown in FIG. 9)” “in conjunction with the simultaneous operations of the automated horizontal transports 68”; [0074], generating an unloading plan with “efficient and properly timed moves for each container 46 in the container terminal 112”; Also see Fig. 13 & [0076] – [0079], noting planning crane moves for containers to be placed “in yard blocks” “based upon ships 66…  arriving or schedule to arrive.” Also see Fig. 10 & [0062] – [0063], noting that “transfer zone queuing 184” and “holistic scheduling module 170” receive “quay crane queuing 180” information in order to coordinate “all of the movements of all of the elements of the container terminal 112.” Also see [0080] & [0083] – [0084], noting that crane apparatus information is received for use in planning terminal operations e.g., unloading a ship. As per at least [0054], the unloading plan is based on ship information such as “the exact location of that container 46 on each ship 66” as well as container information such as “information as to all containers 46 coming in on all ships 66 that identifies each container 46.”),

• the task generation module is configured to generate… a ship unloading task based on the ship unloading plan, and transmit… the ship unloading task to a… shore crane control system of a target shore crane apparatus, respectively, via the scheduling communication module ([0075], “a container handling equipment order generation module 230 generates container handling equipment instructions 232 to operate the various equipment controllers, including the quay cranes controller 148… and the transit communication module 158 (all shown in FIG. 9).” Also see [0057], “A number of controllers each operatively interconnected to the processor unit 114 function to provide operational instructions via the network server 116 and the network 118 to each of the elements of the container terminal 112, including the quay cranes 70… A quay cranes controller 148 functions to provide operational instructions to the quay cranes 70.”; Also see [0061] – [0062], “The quay crane scheduler module 174 provides as its output a series of orders for the quay cranes 70 that are shown in FIG. 10 as quay crane queuing 180.”).



To the extent to which Torson does not appear to explicitly disclose wherein the task generation module is configured to generate a ship berthing task… and transmit the ship berthing task and the ship unloading task to a ship control system of the target ship, Kang, in [0095], teaches generating a berthing task for an incoming ship to navigate to a designated quay, and transmits “an instruction signal so that the cargo ship could moor at the designated quay position.” As per at least [0061], [0073], [0075], [0077] – [0078], [0090], [0098], & [0102], the instruction for the incoming ship to navigate to a designated quay is based on an unloading plan and assigned quay cranes to remove containers from the arriving ship.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teaching of Kang in the container unloading system of Torson with the motivation “to manage the loading and unloading containers efficiently,” as evidenced by Kang ([0104]).

Regarding the following limitation, Torson, as stated above, discloses transmitting the ship unloading task to a shore crane control system of a target shore crane. Torson further discloses, in Fig. 3 & [0041] that “quay cranes 70 also includes a portal trolley and hoist 84 for moving containers 46 between the elevated platform on the quay cranes 70 and the automated horizontal transports 68,” and in [0042], discloses that “the main trolley and hoist 80 and the portal trolley and hoist 82 can be operated together to automatically move the containers 46 between the ships 66 and the automated horizontal transports 68,” which highly suggests, but does not appear to explicitly disclose wherein the crane loads a container onto a vehicle. However, Lepek teaches this element:

	 • so that the target shore crane apparatus loads a container on the target ship onto a transportation vehicle in accordance with the ship unloading task under control of the shore crane control system (See [0159], [0184], & [0371], noting that “the crane can deliver the container onto the vehicle.”).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Lepek in the container unloading system of Torson / Kang with the motivation to provide ““smooth operation” of the robotic harbor where all the resources (e.g. cranes) are efficiently utilized without or with very little delay,” as evidenced by Lepek ([0357]).

Regarding the following limitation,

	• wherein, the shore crane control system is configured to obtain identification information of the container through an identity recognition device, the identity recognition device being provided on a hoisting arm of the target shore crane apparatus and configured to recognize a QR code or a barcode on the container,

Torson discloses wherein a crane scans each container number (i.e., identification information) with an OCR scanner located on a hoisting arm of the crane “while the containers 46 are being moved by the main trolley and hoist 80… by installing the OCR reader onto the lifting portion of the main trolley and hoist 80.” To the extent to which Torson does not appear to disclose wherein a scanner is configured to recognize a barcode on the container, Schmidt, in [0021], teaches that “a barcode reader” is used to “read indicia and/or other marks… on the… containers.”
	
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Schmidt in the container unloading system of Torson / Kang / Lepek with the motivation to provide a system which “enables all loads (e.g., containers) be identified with precise positions,” as evidenced by Schmidt ([0032]).




As per claim 2, Torson / Kang / Lepek / Schmidt disclose the limitations of claim 1. Torson further discloses:
	
	• wherein the task generation module is further configured to generate a container storage task based on the ship unloading plan and transmit the container storage task to a warehouse management system via the scheduling communication module (See Fig. 6 & [0035], noting that “Each of the yard blocks 42 has a pair of automated stacking cranes 48.” As per [0057] – [0058], the system will “provide operational instructions via the network server 116 and the network 118 to each of the elements of the container terminal 112, including… the automated stacking cranes 48.” Also see [0061] – [0062], implementing the work schedule “of the automated stacking cranes 48” in the yard by transmitting orders for the stacking cranes to place incoming containers. Also see [0066] – [0069], [0072] – [0073], & [0075] – [0078], noting generating a storage task for yard stacking cranes. Also see [0013], an unloading process includes “a stacking crane scheduling module arranged to direct sequential operations of the stacking cranes to transport containers between the quay side and the land transport side of each yard block and to store containers in the at least one yard block.” As per [0049] – [0050], an unloading plan involves directing a “stacking crane 48” to move a container “from its position at the quay side of the yard block 42 to a desired location in the yard block 42.”).

As per claim 3, Torson / Kang / Lepek / Schmidt disclose the limitations of claim 1. Torson further discloses:
	
	• the task generation module is further configured to generate a container loading task based on the ship unloading plan and transmit the container loading task to a vehicle control system of the transportation vehicle via the scheduling communication module, and, upon receiving association information between the transportation vehicle and a container via the scheduling communication module, generate a container unloading task containing a container unloading location based on a target container area for the container and transmit the container unloading task to the vehicle control system of the transportation vehicle in the association information via the scheduling communication module (See at least [0038] – [0040], noting that the system manages a fleet of “automated horizontal transports 68” to pick up and move containers between the quay cranes and “yard blocks 42.” Also see [0048] – [0050], & [0057] – [0058], noting that an unloading plan includes directing “automated horizontal transports 68” to move each container; Also see [0061] – [0062], & [0084], noting implementing a schedule for the “automated horizontal transports 68” by outputting “a series of orders for the automated horizontal transports 68.” As per [0053], the system uses identification information from each automated horizontal transport 68 and “information as to all containers 46 coming in on all ships 66 that identifies each container 46” to coordinate the scheduling and instruct each automated horizontal transport 68 to move each container, with the exact location of both being tracked by the system.).

Claims 4 – 6 & 18 are rejected under 35 U.S.C. 103 as being unpatentable over Torson / Kang / Lepek / Schmidt, in view of Mains, JR. et al. (US 20190066033 A1, hereinafter “Mains”).

As per claim 4, Torson in view of Kang disclose the limitations of claim 1. Torson further discloses:
	
	• wherein the ship information comprises ship arrival time and ship state information ([0077], unload planning system uses incoming ship timing information, including information on “ships 66… arriving or schedule to arrive in the next approximately one to approximately one and one-half hours”; [0054], the unloading plan is based on received ship state information such as “the exact location of {each} container 46 on each ship 66”),

Regarding the limitation,

	• the shore crane apparatus information comprises operation time information of each shore crane apparatus in a port area, 

Torson discloses, in Fig. 10 & [0062] – [0063], “transfer zone queuing 184” and “holistic scheduling module 170” receive “quay crane queuing 180” information in order to coordinate “all of the movements of all of the elements of the container terminal 112.” Also see [0080] & [0083] – [0084], noting that crane apparatus information is received for use in planning terminal operations e.g., unloading a ship. To the extent to which Torson does not appear to explicitly disclose wherein the “quay crane queuing 180” information includes operation time information of each shore crane apparatus in a port area, Lepek teaches this element in [0179], noting data on each crane and its “service start time indicative of the earliest time that the resource can start and serve the ship (based on the ship planned docking time, etc.), e.g. loading a container from the ship to the vehicle or unloading a container from the vehicle to the ship.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Lepek in the container unloading system of Torson / Kang / Lepek / Schmidt with the motivation “to reduce or eliminate such an undue idle wait time duration… in order to improve its operational efficiency and thereby save operational costs,” as evidenced by Lepek ([0159]).

Regarding the limitation,

	• the container information comprises a number of containers and identification information and a type of goods carried by each container, 

Torson, in [0053] – [0054], disclose that the unloading plan is based on container information such as “information as to all containers 46 coming in on all ships 66 that identifies each container 46,” which suggests, but does not appear to explicitly disclose a “number” of containers, however Kang teaches this element in [0034], noting “amount or number of containers.” To the extent to which Torson also does not appear to explicitly disclose wherein the container information comprises a type of goods carried by each container, Kang teaches this element in [0033] & [0045], noting “the information of each container such as: …special container contained hazardous material, and refrigerating container.”). Rationale to combine Kang persists.

To the extent to which Torson does not appear to explicitly disclose the following limitation, Lepek teaches:

	• the plan generation module being configured to generate the ship unloading plan based on the ship information and container information of the target ship and the shore crane apparatus information as received by the scheduling communication module comprises the plan generation module being configured to: determine the target shore crane apparatus based on the ship arrival time and the operation time information of each shore crane apparatus in the shore crane apparatus information (See [0179] & [0344], noting assigning a specific available crane to unload a ship using crane availability data and a “Time of arrival of the ship.”). Rationale to combine Lepek persists.

Regarding the following limitation, Torson discloses unloading a ship using a quay crane i.e., “shore crane apparatus.” To the extent to which Torson does not appear to explicitly disclose the following limitation, Mains teaches:

	• estimate ship unloading start time and ship unloading end time based on the ship arrival time, the operation time information of the target shore crane apparatus and the number of containers (See [0117], noting estimating an overall unload time by taking into account “the number of packages per shipment,” and as per [0119], the availability data on unloading equipment such as a forklift at the time of arrival of the incoming shipment to be unloaded. Also see [0067], noting using unloading equipment availability data to schedule an unloading task, and [0116] & [0178], noting using “ETAs” of incoming shipment, which are used as per [0075] to estimate an unload time and to predict the start and end time of when and how long a dock will be occupied.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the ‘shore crane apparatus’ of Torson for the ‘forklift’ of Mains. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Mains in the container unloading system of Torson / Kang / Lepek / Schmidt with the motivation “to maximize efficiency to thereby process more shipments per day to increase profitability,” as evidenced by Mains ([0049]).

To the extent to which Torson does not appear to explicitly disclose the following limitation, Kang teaches:

	• determine a target container area for each container based on the type of goods carried by the container and information on container areas in the port area (See at least [0048] & [0051], noting that specific container types are assigned to specific available locations for those container types.). Rationale to combine Kang persists.

Regarding the limitation,

	• generate the ship unloading plan containing identification information of the target ship, identification information of the target shore crane apparatus, the ship unloading start time, the ship unloading end time and the identification information and the target container area for each container,

Torson, in at least [0015], [0073], & [0076] – [0079], discloses generating a ship unloading plan including “moves for all elements of the entire container terminal 112” including “scheduling and dispatch” of “automated stacking cranes 48 (shown in FIG. 1) and the rail cranes 134 (shown in FIG. 9)” “in conjunction with the simultaneous operations of the automated horizontal transports 68,” which, as per [0074], includes generating an unloading plan with “efficient and properly timed moves for each container 46 in the container terminal 112”. As per [0054], the unloading plan is based on identification information of the target ship such as “the exact location of that container 46 on each ship 66” as well as container information such as identification information of each container (“information as to all containers 46 coming in on all ships 66 that identifies each container 46”), and as per [0065], the planning includes the target container area for each container (“the location and placement of containers 46 in the yard blocks 42”). To the extent to which Torson does not appear to explicitly disclose wherein the unloading plan includes the ship unloading start time and the ship unloading end time, Mains, as stated above and in [0070] & [0075] – [0077], teaches that the overall unloading time is predicted based on the ETA of an arriving shipment, while Kang, in [0098], teaches that an unloading plan includes establishing the “operating time of the gantry cranes” to perform the unloading task to “schedule the sequence work for the crane.” Also see Fig. 12 & [0101] of Kang, noting that a crane start time and “break” are determined for use in operating each crane. Therefore, the start and end times for an unloading task are necessarily determined as shown by the combined teachings of Torson in view of Mains and Kang. Rationale to combine the teachings of Kang and Mains persists.

To the extent to which Torson does not appear to explicitly disclose wherein the unloading plan contains identification information of the target shore crane apparatus, Lepek teaches that a plan to unload a ship contains an identification of each assigned asset for a job, which includes an “resource ID—e.g. crane number” in at least [0247], [0256], & [0270]. Rationale to combine Lepek persists.



As per claim 5, Torson / Kang / Lepek / Schmidt / Mains disclose the limitations of claim 4. Regarding the following limitation, Torson teaches wherein each quay crane operation is controlled by the planning system, which therefore “determines” a cray crane for performing a task in at least [0057], [0061] – [0062], & [0075] i.e., “select one of the determined one or more shore crane apparatuses as the target shore crane apparatus.” To the extent to which Torson does not appear to explicitly disclose the following limitation, Lepek teaches
	
	• wherein the plan generation module being configured to determine the target shore crane apparatus based on the ship arrival time and the operation time information of each shore crane apparatus in the shore crane apparatus information comprises the plan generation module being configured to: determine one or more shore crane apparatuses available at the ship arrival time based on the ship arrival time and the operation time information of each shore crane apparatus (See [0179] & [0344], noting assigning a specific available crane to unload a ship using crane availability data and a “Time of arrival of the ship,” and that “a crane that has completed a task of loading/retrieving containers from a ship may move to a different ship and the whole sequence of operations described above may be invoked in connection with serving the new ship.” Rationale to combine Lepek persists.

As per claim 6, Torson / Kang / Lepek / Schmidt disclose the limitations of claim 1. To the extent to which Torson does not appear to explicitly disclose the following limitation, 

• wherein the task generation module being configured to generate the ship berthing task and the ship unloading task based on the ship unloading plan comprises the task generation module being configured to: generate the ship berthing task containing identification information and an operation area of the target shore crane apparatus, based on the ship unloading plan,	

Kang teaches generating a ship berthing and transmitting the ship berthing task to a ship control system of the target ship in [0095], noting generating a berthing task for an incoming ship to navigate to a designated quay (i.e., operation area of the target shore crane apparatus), and transmits “an instruction signal so that the cargo ship could moor at the designated quay position.” As per at least [0061], [0073], [0075], [0077] – [0078], [0090], [0098], & [0102], the instruction for the incoming ship to navigate to a designated quay is based on an unloading plan and assigned quay cranes to remove containers from the arriving ship. Rationale to combine Kang persists.

To the extent to which Torson in view of Kang does not appear to explicitly disclose wherein the unloading plan and unloading task contains identification information of the target shore crane apparatus, Lepek teaches that a plan to unload a ship contains an identification of each assigned asset for a job, which includes an “resource ID—e.g. crane number” in at least [0247], [0256], & [0270]. Rationale to combine Lepek persists.

Regarding the limitation,

	• generate the ship unloading task containing identification information of the target ship, ship unloading start time, ship unloading end time and identification information and a target container area for each container, based on the ship unloading plan,

Torson, in at least [0015], [0073], & [0076] – [0079], discloses generating a ship unloading plan including “moves for all elements of the entire container terminal 112” including “scheduling and dispatch” of “automated stacking cranes 48 (shown in FIG. 1) and the rail cranes 134 (shown in FIG. 9)” “in conjunction with the simultaneous operations of the automated horizontal transports 68,” which, as per [0074], includes generating an unloading plan with “efficient and properly timed moves for each container 46 in the container terminal 112”. As per [0054], the unloading plan is based on identification information of the target ship such as “the exact location of that container 46 on each ship 66” as well as container information such as identification information of each container (“information as to all containers 46 coming in on all ships 66 that identifies each container 46”), and as per [0065], the planning includes the target container area for each container (“the location and placement of containers 46 in the yard blocks 42”). To the extent to which Torson does not appear to explicitly disclose wherein the unloading plan includes the ship unloading start time and the ship unloading end time, Mains, as stated above and in [0070] & [0075] – [0077], teaches that the overall unloading time is predicted based on the ETA of an arriving shipment, while Kang, in [0098], teaches that an unloading plan includes establishing the “operating time of the gantry cranes” to perform the unloading task to “schedule the sequence work for the crane.” Also see Fig. 12 & [0101] of Kang, noting that a crane start time and “break” are determined for use in operating each crane. Therefore, the start and end times for an unloading task are necessarily determined as shown by the combined teachings of Torson in view of Mains and Kang. Rationale to combine the teachings of Kang and Mains persists.

As per claim 18, Torson / Kang / Lepek / Schmidt / Mains disclose the limitations of claim 4. To the extent to which Torson does not appear to explicitly disclose the following limitation, Mains teaches: 

• wherein the plan generation module being configured to estimate the ship unloading start time comprises the plan generation module being configured to: determine whether the target shore crane apparatus is in an idle state at the ship arrival time based on operation time of the target shore crane apparatus; and in response to the target shore crane apparatus being in the idle state at the ship arrival time, determine the ship arrival time or the time at which the ship has arrived and berthed as the ship unloading start time (See [0054] & [0076], & esp. [0080] & [0123], which describe a process in which an available dock is determined which coincides with an early ETA of a driver. When the dock is deemed available, it is assigned for immediate usage for the arriving driver upon arrival.).

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the ‘arriving ship’ and ‘quay crane’ of Torson for the ‘arriving driver’ and “dock’ of Mains. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Mains in the container unloading system of Torson / Kang / Lepek / Schmidt / Mains with the motivation “to maximize efficiency to thereby process more shipments per day to increase profitability,” as evidenced by Mains ([0049]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Torson / Kang / Lepek / Schmidt / Mains, in view of Yang et al. (US 20180130030 A1).

As per claim 19, Torson / Kang / Lepek / Schmidt / Mains disclose the limitations of claim 4. Regarding the following limitations, Torson discloses planning an unloading task as stated above and in at least [0039] & [0045]. To the extent to which Torson does not appear to explicitly disclose the following limitations, Mains, teaches wherein the plan generation module being configured to estimate the ship unloading end time comprises the plan generation module being configured to: calculate a time length required for the target shore crane apparatus to unload all containers on the target ship to be unloaded at the port… and obtain the ship unloading end time based on the ship unloading start time and the time length in at least [0117], noting estimating an overall unload time. Also see [0067], noting using unloading equipment availability data to schedule an unloading task, and [0116] & [0178], noting using “ETAs” of incoming shipment, which are used as per [0075] to estimate an unload time and to predict the start and end time of when and how long a dock will be occupied. Rationale to combine Mains persists.

To the extent to which neither Torson nor Mains appear to explicitly disclose wherein the estimated time length for the unloading job is based on a historical operation rate of the target shore crane apparatus, Yang teaches this element in [0079], which describes estimating the duration of a task using historical data for a specific maintenance task.

Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself. That is in the substitution of the ‘unloading task’ of Torson for the ‘maintenance task’ of Yang. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Torson / Kang / Lepek / Schmidt, in view of Hariharan et al. (US 20150074011 A1).

As per claim 20, Torson / Kang / Lepek / Schmidt disclose the limitations of claim 2. Regarding the following limitations, 
	
• wherein the task generation module being configured to generate the container storage task based on the ship unloading plan and transmit the container storage task to the warehouse management system via the scheduling communication module comprising the task generation module being configured: determine, based on operation time information of each warehouse hoisting apparatus in a port area, at least one warehouse hoisting apparatus that is in an idle state at predetermined hoisting time; and select one or more warehouse hoisting apparatuses from the determined at least one warehouse hoisting apparatus for assigning to a warehouse center, wherein the predetermined hoisting time comprises ship unloading start time or time at which a transportation vehicle is estimated to arrive at the warehouse center

Torson, in at least Fig. 6 & [0025], [0040], [0046] & [0050], discloses wherein each container is moved from a quay crane to a warehouse hoisting apparatus crane, and that each “container 46 is moved (using an automated stacking crane 48 {i.e., “warehouse hoisting apparatus”} (shown in FIG. 1)) from its position at the quay side of the yard block 42 to a desired location in the yard block 42.” Kang further teaches, in [0060], “selectively assign[ing] the several available Gantry cranes for each zone of the ship and operating time.” Rationale to combine Kang persists. To the extent to which Torson in view of Kang does not appear to disclose assigning an available warehouse hoisting apparatus to a task at a particular time, Hariharan teaches this element in [0049], noting reserving a particular crane to perform a task for a specific time frame, “such as reserving a crane for a period of hours in order to unload a container ship.”

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the aforementioned teachings of Hariharan in the container unloading system of Torson / Kang / Lepek / Schmidt with the motivation to avoid delays, as evidenced by Hariharan ([0011]).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN J KIRK whose telephone number is (571)272-6447. The examiner can normally be reached Monday -Friday 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on (571)272-5587. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRYAN J KIRK/Examiner, Art Unit 3628             

/SHANNON S CAMPBELL/Supervisory Patent Examiner, Art Unit 3628